Illinois Official Reports

                                       Appellate Court



                          People v. Madison, 2014 IL App (1st) 131950



Appellate Court           THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                   CARMELITA MADISON, Defendant-Appellant.



District & No.            First District, Third Division
                          Docket No. 1-13-1950



Filed                     August 27, 2014
Rehearing denied          September 23, 2014


Held                       Where defendant was initially found unfit to stand trial in a case
(Note: This syllabus charging her with misdemeanor battery and she filed a notice of appeal
constitutes no part of the but the State argued that her appeal was moot based on the finding
opinion of the court but made after her notice of appeal was filed that she was fit to stand trial
has been prepared by the with medication, the appellate court dismissed the appeal, since
Reporter of Decisions defendant failed to show that the collateral consequences exception to
for the convenience of the mootness doctrine applied.
the reader.)




Decision Under            Appeal from the Circuit Court of Cook County, No. 12-MC1-197585;
Review                    the Hon. Michael B. McHale, Judge, presiding.




Judgment                  Appeal dismissed.
     Counsel on                Daniel T. Coyne, of Law Offices of Chicago-Kent College of Law, of
     Appeal                    Chicago, for appellant.

                               Anita M. Alvarez, State’s Attorney, of Chicago (Mary P. Needham
                               and Jocelyn M. Schieve, Assistant State’s Attorneys, of counsel), for
                               the People.




     Panel                     PRESIDING JUSTICE HYMAN delivered the judgment of the court,
                               with opinion.
                               Justices Neville and Mason concurred in the judgment and opinion.




                                                OPINION

¶1         Defendant-appellant, Carmelita Madison, appeals from an order entered by the circuit
       court of Cook County finding her unfit to stand trial. On appeal, Madison contends that the
       State failed to meet its burden of proof to demonstrate her lack of fitness, and she argues a
       number of grounds for reversing the finding of unfitness. After Madison’s notice of appeal was
       filed in this case, she was found fit to stand trial with medication. The State does not respond to
       Madison’s arguments on the merits and instead contends that her appeal is moot. The State
       maintains that because Madison has now been found fit to stand trial, this court is unable to
       afford her any relief and the appeal should be dismissed. We agree that Madison’s appeal is
       moot and dismiss this appeal.

¶2                                         BACKGROUND
¶3         Madison was charged with one count of misdemeanor battery after she allegedly struck the
       victim in the face on April 19, 2012. On June 29, 2012, the trial court ordered a behavioral
       clinical examination for Madison. On September 11, 2012, Dr. Erick Neu, a licensed clinical
       psychologist with Cook County Forensic Clinical Services, evaluated Madison and concluded
       that she was unfit to stand trial and that she “suffered from a psychotic disorder and her
       symptoms were of sufficient severity to significantly impede her ability to assist in her
       defense.”
¶4         On January 31, 2013, the trial court ordered a second examination to be conducted by an
       evaluator other than Dr. Neu, because more than 45 days had passed since Dr. Neu’s report.
       See 725 ILCS 5/104-16(a) (West 2012).
¶5         The evaluation was assigned to Dr. Christofer Cooper, who first met with Madison on
       February 28, 2013. The evaluation lasted only 20 minutes because Madison declined to
       participate. After answering some initial questions, Madison refused to continue the evaluation
       because she claimed that Dr. Cooper did not have her academic transcripts dating back to
       college and that, without them, Dr. Cooper would not be able to “understand her language or


                                                    -2-
     accurately diagnose her.” Shortly after her initial meeting with Dr. Cooper, Madison sent a
     letter to Dr. Cooper’s office. The lengthy letter expressed Madison’s complaints about the
     initial evaluation, contained various comments about her Judeo-Christian beliefs, and asked
     that Dr. Cooper read all of her academic transcripts. In her letter, Madison expressed her belief
     that Dr. Cooper must “black out all theological, philosophical references” in her file because
     Madison believed that Judge Gloria Chevere already “found me guilty based upon her
     prejudice.”
¶6        Madison failed to appear for her second appointment with Dr. Cooper scheduled for March
     25, 2013. Before her third appointment scheduled for April 16, 2013, Dr. Cooper received a
     CD-ROM containing Madison’s various academic transcripts, which he reviewed in
     preparation for the April 16 evaluation. But when Dr. Cooper met with Madison on April 16,
     2013, the evaluation only lasted about 10 minutes. Dr. Cooper told Madison that he had
     received and reviewed her academic transcripts, but she demanded that Dr. Cooper take out her
     records and review them with her. Dr. Cooper told Madison that he was seeking information
     directly from her, not from her records, and that he wanted to ask her questions. Madison then
     refused to answer any more questions or to participate in the evaluation. Dr. Cooper was
     unable to ask Madison if she understood the function of a trial or whether she would be able to
     rationally assist her attorney in preparing her defense.
¶7        After the April 16, 2013 evaluation, Madison sent Dr. Cooper a second letter. In that letter,
     Madison stated that she “boldly, angrily and self-righteously rendered a statement that I truly
     presented to you as having psychiatric mental illness.” Madison also wrote, “I dismissed my
     adult presence before you and proceeded as if I was nothing. Is this not so? You, sir, are not
     who you think you are.” Madison also wrote the victim an 18-page letter stating that, “[the
     victim], the Pope and the President were involved in sex trafficking of Black children in her
     neighborhood.” Based on everything that Dr. Cooper reviewed, including Dr. Neu’s report,
     Madison’s letters, the police report, and the misdemeanor complaint, as well as his two
     attempted evaluations of Madison, Dr. Cooper stated that his “clinical concerns are that
     [Madison] suffers from a mental illness, specifically a psychotic or delusional mental illness
     and that this presents possible concerns regarding her fitness to stand trial.”
¶8        On May 9, 2013, the trial court conducted a fitness hearing. Dr. Cooper testified that he
     was unable to proffer a clinical opinion as to whether or not Madison was fit to stand trial,
     because she had refused to participate in the evaluation. Dr. Cooper expressed “clinical
     concerns” regarding Madison’s fitness for trial based on all of the information available to him.
     After hearing Dr. Cooper’s testimony and considering the parties’ arguments, the trial court
     found Madison unfit to stand trial. The trial court disagreed with defense counsel’s argument
     that there was no evidence of unfitness, noting Dr. Cooper’s clinical concerns regarding an
     underlying paranoid delusional ideation. The trial court also stated that based on the Code of
     Criminal Procedure of 1963 (see 725 ILCS 5/104-14(c) (West 2012)), the court was allowed to
     consider Madison’s continued refusal to cooperate with any of the Forensic Clinical Services’
     evaluations. The court ordered Madison committed to the Department of Human Services for
     inpatient treatment. On May 10, 2013, defense counsel filed a motion to reconsider the finding
     of unfitness and the ruling committing Madison to inpatient treatment. The trial court denied
     the motion to reconsider the fitness finding, but granted the motion to allow Madison to
     undergo outpatient treatment.



                                                 -3-
¶9         Several months later, Madison was again evaluated by Dr. Neu. Although Madison
       reported that she had not taken her prescribed psychotropic medication for several weeks,
       Dr. Neu nevertheless concluded that she was fit to stand trial in that she displayed an
       understanding of the role of various courtroom personnel, understood the charges against her
       and appeared able to cooperate with defense counsel. At a later restoration hearing, the parties
       stipulated to Dr. Neu’s findings and the trial court found Madison fit to stand trial.

¶ 10                                             ANALYSIS
¶ 11        In this appeal, Madison challenges the trial court’s finding that she was not fit to stand trial.
       Because Madison was found fit to stand trial during the pendency of this appeal, the issue of
       her fitness is now moot. Nevertheless, Madison argues that the issue presented by her appeal
       falls within an exception to the mootness doctrine that would allow for appellate review of the
       trial court’s finding of unfitness. Whether this appeal is moot presents a question of law. See
       In re Alfred H.H., 233 Ill. 2d 345, 350 (2009).
¶ 12        Generally, a party resisting a finding of mootness has the burden to show an exception to
       the mootness doctrine on at least one of three grounds: that the case falls into the category of
       one that is “capable of repetition but evading review”; that the case involves an issue of great
       public importance; or that there are collateral consequences of the order appealed from such
       that it “could return to plague the [defendant] in some future proceedings or could affect other
       aspects of the [defendant’s] life.” (Internal quotation marks omitted.) People v. Holt, 2013 IL
       App (2d) 120476, ¶ 4, appeal allowed, No. 116989 (Ill. Jan. 29, 2014). Madison relies on the
       last exception in this case, contending that even if this appeal is moot, review is nonetheless
       appropriate under the collateral consequences exception to the mootness doctrine. Madison
       contends that the finding that she was unfit to stand trial has collateral consequences in that (i)
       it could prevent her from obtaining a firearm owners’ identification (FOID) card or obtaining
       licensure in a number of professions; (ii) it could be used in other proceedings to undermine
       her credibility; and (iii) the medication that has restored her to fitness imposes ongoing
       financial and physical burdens.
¶ 13        The collateral consequences doctrine allows for appellate review after a court order has
       ceased to be effective if the party seeking review has suffered, or is threatened with, an actual
       injury that is likely to be redressed by a favorable judicial decision. In re Alfred H.H., 233 Ill.
       2d 345, 361 (2009). While our supreme court has recognized that reversal of a mental health
       admission or treatment order could provide a “host of potential legal benefits,” it concluded
       that application of the collateral consequences exception must be decided on a case-by-case
       basis and that the finding of collateral consequences has to be tailored to the facts of each case.
       Id. at 362.
¶ 14        The supreme court further clarified the mootness doctrine and its three exceptions in In re
       Rita P., 2014 IL 115798. In Rita P., respondent’s psychiatrist filed a petition seeking a court
       order allowing the involuntary administration of psychotropic medication. Rita P., 2014 IL
       115798, ¶¶ 1-4. The circuit court granted the involuntary treatment order and set a treatment
       period of 90 days. Id. ¶ 23. Respondent filed a notice of appeal, seeking reversal of the trial
       court’s treatment order. Id. ¶ 24. During the pendency of the appeal, the treatment order
       expired. Id. This court reviewed the case under the collateral consequences exception to the
       mootness doctrine and reversed the trial court’s treatment order. Id. ¶ 25.


                                                     -4-
¶ 15       The State requested the supreme court to vacate the appellate court’s judgment, arguing
       that “no per se exception to the mootness doctrine applies to first involuntary treatment orders,
       or mental health cases generally, and that the appellate court should have dismissed
       respondent’s appeal as moot.” Id. ¶ 30. The supreme court agreed and held that “a reviewing
       court must consider all the relevant facts and legal issues raised in the appeal before deciding
       whether the exception applies.” Id. ¶ 34. The court concluded that application of the collateral
       consequences exception cannot rest upon the lone fact that no prior involuntary admission or
       treatment order was entered, or upon a vague, unsupported statement that collateral
       consequences might plague the respondent in the future. Id. Rather, the collateral
       consequences must be identifiable and stem solely from the present adjudication. Id. The
       supreme court explained:
               “Although amicus curiae argues that a first involuntary commitment or treatment order
               should always satisfy the collateral consequences exception, we adhere to our decision
               in Alfred H.H. and decline to adopt a blanket rule of appealability in such cases.
               Appellate court opinions that hold otherwise, including the opinion below, are
               overruled.” Id.
¶ 16       As a threshold matter, all of Madison’s arguments regarding collateral consequences
       overlook the fact that before the hearing at which the trial court found her unfit to stand trial,
       she had already been determined to be unfit by Dr. Neu. Madison never sought to contest
       Dr. Neu’s determination that she was unfit to stand trial and because that finding will remain
       regardless of the outcome of this appeal, it is unclear how resolution of the issues Madison
       raises could alleviate any of the claimed collateral consequences she identifies. Nevertheless,
       we will address whether the collateral consequences exception applies here.
¶ 17       Madison’s first argument that she will be unable to apply for a FOID card or pursue various
       professional licenses is insufficient to bring this case within the collateral consequences
       exception to the mootness doctrine. Madison is a 66-year-old female who has been receiving
       social security disability benefits since 2002; her disability benefits converted into retirement
       benefits once she turned 66. If a finding of unfitness will always hinder a party’s ability to
       obtain a FOID card or pursue certain professions, then as a matter of law, such orders would
       always have collateral consequences and, therefore, would never be moot. But such reasoning
       runs counter to the holdings of In re Alfred H.H and In re Rita P. We note that People v. Holt,
       2013 IL App (2d) 120476, cited by Madison, was decided before In re Rita P. Its
       reasoning–that the potential inability to obtain a FOID card is a collateral consequence
       sufficient to save an appeal from mootness–we believe, runs afoul of In re Rita P. because
       there is no indication that Madison is interested in owning a firearm or pursuing any licensed
       profession, and predicating an exception to the mootness doctrine on such collateral
       consequences is purely speculative.
¶ 18       Madison’s second argument that a finding of unfitness may affect the assessment of her
       credibility in other proceedings is likewise insufficient to bring this case within the collateral
       consequences exception because it, too, is purely speculative. Madison identifies no other
       proceedings in which her credibility is at issue and the possibility of her involvement in such
       proceedings in the future is, like her first argument, purely speculative.
¶ 19       Madison’s third argument focuses on the financial and physical burdens imposed by the
       medication that has restored her to fitness. But as the State points out, the order Madison
       appealed from does not require her to take medication; it only referred her for treatment.

                                                   -5-
       Further, the record reflects that in connection with her evaluation before the restoration hearing
       at which Madison was found fit to stand trial, she reported to Dr. Neu that she had not been
       taking her medications for several weeks. Notwithstanding the cessation of her medication, Dr.
       Neu found Madison fit to stand trial. Thus, as far as the record shows, Madison, by her own
       voluntary act, has alleviated any arguable collateral consequences even secondarily related to
       the trial court’s finding of unfitness.

¶ 20                                        CONCLUSION
¶ 21       Because Madison has been found fit to stand trial and has failed to demonstrate that the
       collateral consequences exception to the mootness doctrine applies, we find this appeal moot.

¶ 22      Appeal dismissed.




                                                   -6-